DETAILED ACTION
This action is in response to applicant’s amendment filed on 07 March 2022.  Claims 1-6, 9-17, 20-23, and 25 are now pending in the present application and claims 7-8, 18-19, and 24 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
07 March 2022
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-17, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3rd Generation Partnership Project; “Study on Integrated Access and Backhaul”; Release 15; 3GPP Tr 38.874 v1.0.0 (2018-12).
Regarding claims 1, 13, and 25, 3GPP discloses an apparatus comprising: 
at least one processor, and at least one memory including computer program code { (section 7.3.3) };  
the at least one memory and the computer program code are configured, with the at least one processor { (section 7.3.3) }, to cause the apparatus to: 
obtain a first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a first function part of the apparatus, the first resource type being one of: hard, soft or not available { (section 7.3.3) };  
obtain a second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a second function part of the apparatus, the second resource type being one of: downlink, uplink or flexible { (section 7.3.3) };  and 
determine an operation mode for the apparatus for the at least one time domain resource, based on a predefined rule, the first resource configuration and the second resource configuration { (section 7.3.3) };  
wherein the predefined rule comprises: in response to the first resource type being soft and the at least one time domain resource being not occupied by the second function part, determine a first operation mode for the apparatus where the second function part does not transmit or receive and the first function part is available for transmission or reception { (section 7.3.3; Table 7.3.3-1 “DU configuration, F-S”; “MT configuration, F”) }. 
Regarding claims 2 and 14, 3GPP discloses the apparatus of claim 1, wherein the apparatus comprises one of: an integrated access and backhaul node, a device-to-device communication device, or a vehicle to anything device { (section 7.3.3) }. 
Regarding claim 3, 3GPP discloses the apparatus of claim 2, wherein the first function part comprises a distributed unit part of an integrated access and backhaul node, and the second function part comprises a mobile terminal part of the integrated access and backhaul node { (section 7.3.3) }. 
Regarding claims 4 and 15, 3GPP discloses the apparatus of claim 1, wherein the operation mode is one of: the first operation mode;  or a second operation mode, where the first function part does not transmit or receive, while the second function part is available for transmission or reception according to the second resource configuration { (section 7.3.3; Table 7.3.3-1) }. 
Regarding claims 5 and 16, 3GPP discloses the apparatus of claim 4, wherein predefined rule further comprises one or more of: in response to the first resource type being soft and the second resource type not being flexible, determine the second operation mode for the apparatus;  in response to the first resource type being hard, determine the first operation mode for the apparatus;  in response to the first resource type being soft and the at least one time domain resource being explicitly or implicitly indicated as available for the first function part, determine the first operation mode for the apparatus;  in response to the first resource type being soft and the at least one time domain resource being explicitly or implicitly indicated as unavailable for the first function part, determine the second operation mode for the apparatus;  in response to the first resource type being not available, determine the second operation mode for the apparatus;  in response to the first resource type being soft and the at least one time domain resource being occupied by the second function part, determine the second operation mode for the apparatus;  and in response to the first resource type being soft, the second resource type being flexible and the at least one time domain resource being explicitly or implicitly indicated as available for the first function part, determine the first operation mode for the apparatus { (section 7.3.3; Table 7.3.3-1) }. 
Regarding claims 6 and 17, 3GPP discloses the apparatus of claim 1, wherein the first resource configuration further indicates a link direction for the first function part, and the link direction is one of: downlink, uplink or flexible { (section 7.3.3; Table 7.3.3-1) }. 
Regarding claims 9 and 20, 3GPP discloses the 9.  The apparatus of claim 1, wherein first resource configuration further comprises an explicit signalling received from a parent node, the explicit signalling indicating availability of a soft resource for the first function part { (section 7.3.3) }. 
Regarding claims 10 and 21, 3GPP discloses the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: receive a further signalling separate from the first resource configuration, the further signalling indicating availability of a soft resource for the first function part { (section 7.3.3; Table 7.3.3-1) }. 
Regarding claims 11 and 22, 3GPP discloses the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: determine availability of a resource indicated by the first resource configuration for the first function part implicitly based on whether the resource is occupied by the second function part { (section 7.3.3; Table 7.3.3-1) }. 
Regarding claims 12 and 23, 3GPP discloses the apparatus of claim 11, wherein determination of the availability of the resource comprises at least one of: determine a soft resource in the at least one time domain resource as available, if a corresponding resource is not assigned for the second function part in the at least one time domain resource; or determine a soft resource in the at least one time domain resource as not available, if a corresponding resource is assigned for the second function part in the at least one time domain resource { (section 7.3.3; Table 7.3.3-1) }.











Response to Arguments
 	Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

 	Regarding applicant’s argument of claim 1 on par. bridging pp. 10-11, “…did not indicate…in response to the first resource type being soft and the at least one time domain resource being not occupied by the second function part, determine a first operation mode for the apparatus where the second function part does not transmit or receive and the first function part is available for transmission or reception…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art 3GPP that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, 3GPP discloses the language as related to the claimed feature(s) 
obtain a first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a first function part of the apparatus, the first resource type being one of: hard, soft or not available { (section 7.3.3), where the system provides resource coordination in which resources can be hard, soft, or not available (see pg. 20, section 7.3.3; ‘Table 7.3.3-1); As a note, the claim recites the limitation “or” which is alternative language. };  
obtain a second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a second function part of the apparatus, the second resource type being one of: downlink, uplink or flexible { (section 7.3.3), where the system provides resource coordination in which resources can be downlink, uplink, or flexible (see pg. 20, section 7.3.3; ‘Table 7.3.3-1); As a note, the claim recites the limitation “or” which is alternative language. };  and
in response to the first resource type being soft and the at least one time domain resource being not occupied by the second function part, determine a first operation mode for the apparatus where the second function part does not transmit or receive and the first function part is available for transmission or reception { (section 7.3.3; Table 7.3.3-1 “DU configuration, F-S”; “MT configuration, F”) }.  
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 






to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
03 June 2022